                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     PO 20-5003-BLG-TJC-1

            Plaintiff,                         Violation No. 6610194
                                               Location Code: M14
      vs.
                                               ORDER
 NORMAN H. GRIFFIN,

            Defendant.

      Pending before the Court is the motion of the United States to vacate the

initial appearance currently set for January 14, 2020, and to set collateral in this

matter. (Doc. 3.) For good cause shown,

      IT IS ORDERED that the initial appearance currently set for January 14,

2020 at 9:00 a.m., is VACATED.

      IT IS FURTHER ORDERED that the forfeiture amount is set at $75.00 in

addition to the $30.00 processing fee, for a total amount owing of $105.00.

      Payment may be made via U.S. Mail to:

                                 Central Violations Bureau
                                     P.O. Box 780549
                               San Antonio, TX 78278-0549

      Or, online at:

                           https://www.cvb.uscourts.gov/



                                           1
IT IS ORDERED.

DATED this 13th day of January, 2020.

                             _______________________________
                             TIMOTHY J. CAVAN
                             United States Magistrate Judge




                                2
